Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number gr known) Chapter 44

 

Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If nore space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number {if
known). For more information, a separate document, instructions for Bankruptey Forms for Non-Individuais, is avatlabie,

1. Debtor's name MUKEUNJI IE, INC.

 

 

2. Allother names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX

 

 

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal piace of
business
34 W32nd Street 203-03 Lori Drive
New York, NY 1000+ Bayside, NY 11360
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
New York Location of principal assets, If different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

4. Debtor's website (URL)

 

 

>

Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

(1 Partnership (excluding LLP}
CJ other. Specify:

 

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

Debtor = MUKEUNJIIE, INC. Case number {if known)

Name

 

7. Describe debtor's business A. Check one:
C1 Health Care Business (as defined in 11 U.S.C. § 104(27A))
CJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(54By
C) Railroad (as defined in #1 U.S.C. § 101(44))
[1 Stockbroker (as defined in 11 U.S.C. § 101(534))
[ Cammodity Broker {as defined in 11 U.S.C. § 101(6))
C Clearing Bank (as defined in 11 U.S.C. § 781(3)}

Mi None of the above

B. Check aif that apply

1 Tax-exempt entity (as described in 26 U.S.C. §501}

E] Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
1) Investment advisor (as defined in 15 U.S.C. §80b-2(a}(11}}

 

€. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http//www.uscourts qov/four-digit-national-association-naics-codes.
7225

 

8. Under which chapter ofthe Check one:

 

Bankruptcy Code is the
debtor filing? O Chapter 7

(] Chapter 9
A debtor who is a “small MI Chapter 11. Check all that apply.
Ps ess deblor ust eheck Ci ‘The debtor is a small business debtor as defined in 41 U.S.C. § 104(511), and its aggregate
defined in § 4182(1) who noncontingent liquidated debis (excluding debts owed to insiders or affitiates) are jess than
elects lo proceed under $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
subchapter V of chapter 11 operations, cash-flow statement, and federal Income tax return or if any of these documents do nat
(whether or not the debtor is a exist, follow the procedure in 11 U.S.C. § 1146(4)(B).
smal Panes debtor") must HM The debtor is a debtor as defined in 11 U.S.C, § 1182(1), its aggregate noncontingent liquidated
chack the second sub-box. debts (excluding debts owed to insiders or affiliates) are fess than $7,500,000, and it chooses to

proceed under Subchapter V of Chapter 14. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in if U.S.C, § 1116(1)(B).

A plan is being filed with this patition.

od

Acceptances of the plan were solicited prepetiticn from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b),

The debtor is required to file periodic reports (far example, 10K and 10Q} with the Securities and
Exchange Commission according to § 13 or 15{d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form,

C1 The debtor is a sheli company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
CE Chapter 12

 

9. Were prior bankruptcy Hino
cases filed by or against .
the debtor within the last8 [J Yes,

years?

if more than 2 cases, attach a a

separate list. District When Case number
District When Case number

 

10. Are any bankruptcy cases gy No
pending or being filed by a
business partner or an Ci Yes.
affiliate of the debtor?

List all cases, If more than 1, . .
attach a separate list Debtor Relationship

District When Case number, if known

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

Case number (if known)

 

Debior MUKEUNJIH, INC.
Nama
411. Why is the case filed in Check all that apply:

this district?

 

M Debtor has had Its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

Bio

CiYes, ‘Answer below for each property that needs immediate attention. Attach additional sheets If needed,

Why does the property need immediate attention? (Check ail that apply.)

C1 tt poses or Is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

1 It needs to be physically secured or protected from the weather.

(i it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livastock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CO) Other

 

Where is the property?

is the property insured?
TM No
Yes, insurance agency

Contact name
Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

F Statistical and administrative information

 

 

 

 

13. Debtor's estimation of Check one;
available funds .
IH Funds will be available for distribution to unsecured creditors.
1] After any administrative expenses are paid, no funds will be available to unsecured creditors.
14. Estimated number of Mi 1-49 CO 4,000-5,000 CF 25,001-50,000
creditors C1 50-99 2 5001-10,000 CJ 50,004-100,000
Cl 4e0-199 1 10,0074-25,000 EC] More than100,000
C 200-999
15, Estimated Assets lM s0 - $80,000 CT] $1,000,001 - $10 million (1 $506,000,001 - $1 billion
Cl $50,001 - $100,000 C] $10,000,004 - $50 million D1 $1,000,000,004 - $10 biflion
C1 $100,004 - $500,000 7] $50,006,001 - $100 million Ci $40,000,009,.004 - $50 billion
1 $500,004 - $4 million 1 $100,000,001 - $500 million C2 More than $50 billion
16. Estimated liabilities [7 $6 - $50,000 (7 $500,000,001 - $1 billion

O $50,001 - $100,000
0 $100,001 - $500,000
£1 $500,081 - $1 million

Ml $4,000,001 - $10 miltion

C1] $10,000,001 - $50 miltion
O $59,000,001 - $100 million
C $400,000,001 - $500 million

D $1,000,000,061 - $10 billion
TZ $40,060,000,001 - $50 billion
C Mere than $56 billion

 

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

Debtor MUKEUNJI II, INC. Case number {if known)

 

 

Name

P| Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief In accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonabie belief that the information is true and correct.
i declare under penalty of perjury that the foregoing is true and correct,

Executedon June 25, 2021

 

 

 

MM/DD/YYYY
x ° Ey ES Yong Sun Kim
Signature of authorized representative of debtor Printed name

Tite Chief Executive Officer

 

 

xX ZA. eatin Pa Date June 25, 2021

18. Signature of attorney

 

 

Signature of attorney for debtor MM /DDIYYYY

Lawrence F, Morrison
Printed name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Floor

New York, NY 10013
Number, Street, City, State & ZIP Code

Contact phone 212-620-0938 Emailaddress info@m-t-law.com

 

2889590 NY
Bar number and State

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

aE QIMRLCn eta RRC CR Cie er Tae

Debtorname MUKEUNAJI II, INC.

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known)

 

(Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 2s

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date, Bankruptcy Rules 1008 and 90174.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1344,
1619, and 3571.

a Decfaration and signature

fam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case,

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B; Assets~Real and Personal Property (Offictal Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F}

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H; Cadebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuais (Official Form 206S um)

Amended Schedule

Chapter 71 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Eorm 204)
Other document that requires a declaration

 

OM OOOOOCo

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon June 25, 2024 Xx OEE ee
Signature of individual signing on behalf of debtor

Yong Sung Kim

Printed name

 

 

Chief Executive Officer
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2021 Best Case, LLC - www.besicase.com Rest Case Bankruptey

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

United States Bankruptcy Court
Eastern District of New York
Inre MUKEUNJIH, INC.

Case No.

Debtor(s) Chapter 11

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case
Name and last known address or place of

 

 

Security Class Number of Securities Kind of Interest
business of holder
John Kim 20%
Yong Sung Kim 80%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and cotrect to the best of my information
and belief,

Date June 25, 2021

 

Signature . —
Yong Sung Kim/Chief Executive Officer

Penalty for making a false statement of conceating property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

United States Bankruptcy Court
Eastern District of New York

Inve ©MUKEUNAJLII, INC. Case No.

 

Debtor(s) Chapter 1%

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

 

Date: June 25, 2021

 

 

Yong Sung Kim/Chief Executive Officer
Signer/Title

USBC-44 Rev, 9/17/98

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

NYS Dept. of Tax and Fin.
Bankruptcy Section

PO Box 5300

Aibany, NY 12205

Roosevelt-Lee LP
Alexander C, Pabst, PLLC
118-21 Queens Blvd, #620
Forest Hills, NY 11375

Roosevelt—Lee LP
69-49 Ingram St.
Forest Hills, NY 11375

Waterlogic Americas LLC
PO Box 677867
Dallas, TX 75267

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

United States Bankruptcy Court
Eastern District of New York

Inre MUKEUNJHIL INC. Case No.

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for__MUKEUNJII, INC. _ in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

B None [Check if applicable]

June 25, 2024 Zz Aatenreeen Pern

Date Lawrence F. Morrison

Signature of Attorney or Litigant
Counsel for MUKEUNJI IE, INC.
Morrison Tanenbaum, PLLC

87 Waiker Street, Second Floor
New York, NY 10013

212-620-0938 Fax:646-390-5095
info@m-tiaw.com

 

Software Copyright (c} 1996-2021 Best Case, LLG - waww,bastcase.cam Pinal Meee Matta.

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): _MUKEUNJI II, INC. CASE NO.:.

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor for any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or €x-spouses; (iii) are affiliates, as defined in 11 U.S.C, § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

HNO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME,

(1) THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO:: FUDGE: DISTRICT/DIVISION;
CASE STILL PENDING (Y/N): [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL, PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): Lf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [Lf closed] Date of closing:
(OVER)

Software Copyright (c) 1996-2021 Best Case, LLC - www.hestcase.com Bint Mate, Mewelem sadon

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE, Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors, Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

Tam admitted to practice in the Eastern District of New York (Y/N): _Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this forta.

ove pm

Lawrence F, Morrison

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Morrison Tenenbaum, PLLC
87 Walker Street, Second Floor
New York, NY 10013
212-620-0938 Fax:646-390-5095 Signature of Pro Se Joint Debtor/Fetitioner

 

 

 

Mailing Address of Debtor/Petitioner

 

 

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result,

USBC-17 Rev,8/11/2009
Software Capyright (c} 1996-2021 Best Case, LLC - wavv.bestcase.com Banat Onan Dalen intane

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
ween ene x

 

In re:
Chapter 11
MUKEUNJL UL, INC.,
Case No. 21- ( )
Debtor.
--- w-- a --X

 

DECLARATION PURSUANT TO S.D.N.Y. LOCAL
BANKRUPTCY RULE 1007-4

I, Yong Sung Kim, declares under the penalty of perjury, the following:

1. Iam the Chief Executive Officer of Mukeunji II, Inc. (the “Debtor”), and as such
Tam familiar with the operations, business and financial affairs of the Debtor. I submit this
declaration in accordance with the E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the
voluntary petition filed by the Debtor.

2. The Debtor is a small business debtor pursuant to 11 U.S.C. 101(51D).

3, There has been no trustee or creditors’ committee appointed in this case.

4, A copy of the Debtor’s board resolution authorizing the Chapter 11 filing is
annexed hereto as Exhibit “A”.

5. The Debtor is a New York corporation company and was incorporated on March
(1, 2011.

6. The Debtor operated a restaurant 34 West 32" Street, Ground Floor, New York,
NY 10001.

7. The Debtor’s immediate need for relief in this Court stems from a pending
holdover proceeding with respect to its retail lease, resulting from the severe financial difficulties
caused by the COVID-19 Pandemic. The Debtor has suffered major cash flow issues and is

struggling to keep afloat as a result of the COVID-19 Pandemic.

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

8, Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as
Exhibit “B” is a list containing the names and addresses of the Debtor’s twenty (20) largest
unsecured creditors, excluding insiders.

9, Pursuant to Rule 1007-2(a}(5) of the local bankruptcy rules, annexed hereto as
Exhibit “C” is a list containing the names and addresses of the Debtor’s five (5) largest secured
claims.

10. Pursuant to Rule 1007-2(a)(6) of the local bankruptcy rules, annexed hereto as
Exhibit “D” is a summary of the Debtor’s assets and liabilities. This is an internally generated
estimate of assets and liabilities and may require certain adjustments.

11, The Debtor dees not have any publicly held shares, debentures, or other
securities.

12, The Debtor’s assets consist primarily of used restaurant equipment, furnitures
fixtures and inventory. The Debtor’s books and records are located at its main office at 203-03
Lori Drive, Bayside, NY 11360.

13, Aside from its officers, the Debtor currently has 5 employces and
approximately $ 22,804.68 of monthly payroll.

14, The Debtor expects to receive revenue from operations of the business in the
amount of approximately $995,000 for the thirty (30) day period following the Chapter 11 filing.
The Debtor’s operating expenses during the same thirty (30) day period should be approximately
¢ 55,000

Dated: June 25, 2021

 

Yong Sung Kim, Chief Executive Officer

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

 

EXHIBIT A

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK.

 

one enn ene meee nee ee mn na nee 4
In re

Chapter li
MUKEUNJI II, INC.,

Case No, 21- ( )

Debtor.
x
CORPORATE RESOLUTION

 

At the meeting of the Board of Directors of Mukeunji I, Inc. (the “Company”) a New
York corporation, it was determined to be in the best interests of the Company to file for
bankruptcy under Chapter 11 of the United States Bankruptcy Code and the following resolution
was adopted:

Whereas, it is in the best interest of the Company to file a voluntary
petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11
of the United States Code;

Be It Therefore Resolved, that Yong Sun Kim, Chief Executive Officer of
the Company, is authorized and directed to execute and deliver all documents
necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf
of the corporation; and

Be It Further Resolved, that Yong Sun Kim, Chief Executive Officer of
the Company, is authorized and directed to appear in all bankruptcy proceedings
on behalf of the company, and to otherwise do and perform all acts and deeds and
to execute and deliver all necessary documents on behalf of the company in
connection with such bankruptcy case; and

Be It Further Resolved, that that Yong Sun Kim, Chief Executive Officer
of the Company, is authorized and directed to employ Lawrence F. Morrison,
attorney and the law firm of Morrison Tenenbaum, PLLC to represent the
corporation in such bankruptcy case

Dated: New York, New York
June 25, 2021

a

By:

Yong Sun Kim, Chief Executive Officer

 

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

 

EXHIBIT B

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

 
 

‘Fill'in this information:to identify the case:

Debtor name | MUKEUNJI IE, INC.

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW
YORK

 
   
 

C1 Check if this is an

 
   
 

 

Case number (if known): amended filing

 
 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, uniess the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

compiete mailing address, | and email address of (for example, trade is contingent, | If the claim Is fully unsecured, fill In only unsecured claim amount. If
Including zip cade creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.

and government Total claim, If Deduction for value j Unsecured claim
contracts) partiaily secured of collateral or setoff

NYS Dept. of Tax Payroll Tax Unliquidated $25,000.00
and Fin.
Bankruptcy Section
PO Box 5300
Albany, NY 12205
Roosevalt-Lee LP Rent Arrears Disputed $1,000,557.15
Alexander C. Pabst,
PLLC

118-21 Queens Blvd,
#620

Forest Hills, NY
17375

Waterlogic Disputed $7,925.87
Americas LLC
PO Box 677867
Dailas, TX 75267

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 8 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1986-2021 Best Case, LUC - www.bestcase.com Best Case Bankruptcy

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

EXHIBIT C

Larges Secure Creditors:

None

 

 

 
Case 1-41-41 /9/-esS DOoCcl Filed Ub/sU/zl Entered 0o/s0/2i Lfisoi4e

EXHIBIT D

Estimated Assets: $50,000
Estimated Liabilities: 1,032,000.00

 

 
